                                                                                   pn rn
                     IN THE UNITED STATES DISTRICT COURT                  (J.S. DISTRICT rOl'RT
                 FOR THE SOUTHERN DISTRICT OF GEORGIA                           ALn^'T. STA oTv
                                  AUGUSTA DIVISION

                                                                          2BI90CTI5 PH3:37
UNITED STATES    OF AMERICA                  *


                                                        CR 107-167-1 CLERKjJ/l (IMMO
                                             ★


                                                                         SO.ObrAljA^-
JACOB ASHER PLOWRIGHT                        *




                                        ORDER




      On September 30, 2019, Defendant Jacob Asher Plowright filed

a   motion   asking        this   Court     to   take    judicial       notice     of    an

administrative order entered in the Northern District of Georgia,

whereby it appears that criminal offenders who are potentially

eligible for Davis relief are appointed a federal public defender.

(Doc. No. 364.)

     ''Davis'' refers to          the   recent    United       States   Supreme      Court

decision in United States v. Davis,                     U.S.      , 139 S. Ct. 2319

(Jun. 24, 2019), which announced a new rule of constitutional law.

Specifically, in Davis, the Supreme Court found that the "residual

clause" of 18 U.S.C. § 924(c)(3)(B) is unconstitutionally vague.

The Court did not, however, invalidate Section 924(c)(3)(A), the

so-called "elements" clause.


      On October 7, 2019, while Plowright's motion to take judicial

notice was pending, the Eleventh Circuit Court of Appeals denied

Plowright's application for leave to file a second or successive

petition     under    28    U.S.C.      §   2255(h).       The    Court    of    Appeals

specifically addressed Plowright's Davis claim and concluded that
he is not entitled to Davis relief because his conviction for Hobbs


Act robbery independently qualifies as a crime of violence under

the elements clause, § 924(c)(3)(A), which remains valid.              In re

Jacob Plowriqht, Case No, 19-13590 (11^^ Cir. Oct. 1, 2019), Doc.

No. 365).      Accordingly, there is no reason to appoint counsel for

Plowright to prosecute his Davis claim.

        Upon   the   foregoing,   Plowright's   motion   to   take   judicial

notice (doc. no. 364) is DENIED AS MOOT.                      ^—-
     ORDER ENTERED at Augusta, Georgia, this /^ day of October,
2019.




                                                         S DISTRICT JUDGE'
